Citation Nr: 0217502	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  95-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for bronchitis claimed 
as due to exposure to mustard gas.  

2.  Entitlement to service connection for cancer of the 
bladder claimed as due to exposure to mustard gas.  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 RO decision which denied 
service connection for bronchitis.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In August 1997, the veteran appeared at the RO and testified 
at a hearing before the undersigned Member of the Board.  

In December 1997, the Board remanded the case to the RO for 
additional evidentiary development.  

This case also comes to the Board from a June 2001 RO 
decision, which denied service connection for cancer of the 
bladder claimed as due to exposure to mustard gas.  

The RO had previously denied service connection for bladder 
cancer in a December 1999 decision, finding that the veteran 
had not submitted a well-grounded claim.  However, with the 
enactment of the Veterans Claims Assistance Act of 2000 (or 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)), 
which eliminated the requirement to submit a well-grounded 
claim, the RO on its own readjudicated the issue in June 
2001, and the veteran appeals from such decision.  

The veteran was scheduled to appear in Washington, D.C., at 
a hearing in December 2001 before the undersigned Member of 
the Board, but he canceled that hearing in November 2001.  

In November 2002, the undersigned Member of the Board 
granted a Motion for Advancement on the Docket, brought by 
the veteran's representative who claimed that the veteran 
was of an advanced age (i.e., 82) with severe health 
problems.  38 C.F.R. § 20.900(c).  

The Board further notes that, in a March 1994 letter, the 
veteran's representative requested, on behalf of the 
veteran, service connection for a respiratory disability 
based upon tobacco use while in service.  The representative 
alleged that the veteran commenced smoking in service which 
resulted in dependence on tobacco and a respiratory 
disability.  

In response, the RO informed the veteran in March 1994 that 
his claim for benefits resulting from the use of tobacco 
products could not be approved or denied as there were no 
"instructions" in place to deal with the issue at that time.  
The RO also informed him that his case had been added to the 
register of claims relating to this issue and would be 
decided at a later date once instructions had been received.  

It is noted that service connection may be established in 
this case for disability due to tobacco use if the evidence 
shows that the veteran incurred a nicotine dependence in 
service.  See O.G.C. Prec. Op. 19-97 (May 13, 1997).  
Alternatively, service connection may be established for 
disability that is related to smoking during service.  See 
O.G.C. Prec. Op. 2-93 (Jan. 13, 1993).  

As the RO has not addressed the veteran's smoking-related 
claim, and as it is not inextricably intertwined with the 
issues currently on appeal involving disability due to 
mustard gas exposure, it is referred to the RO for further 
appropriate consideration.  



FINDINGS OF FACT

1.  The objective evidence of record does not establish that 
the veteran had full-body exposure to mustard gas during 
active service in World War II.  

2.  The competent evidence shows the veteran's chronic 
bronchitis and cancer of the bladder were not clinically 
present until many years after separation from service.  

3.  There is no competent evidence to support the veteran's 
assertions that his chronic bronchitis or bladder cancer are 
due to his claimed mustard gas exposure or any other 
causative event in service.  



CONCLUSIONS OF LAW

1.  The veteran's chronic bronchitis is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may it be presumed to due to claimed exposure to mustard gas 
in service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.316 (2002).  

2.  The veteran's cancer of the bladder is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty in the Army from August 
1942 to February 1946.  His service medical records show no 
complaints, treatment, or diagnosis of bronchitis or a 
genitourinary disorder.  Chest X-ray studies on an August 
1942 enlistment examination and a February 1946 separation 
examination were negative.  

In a November 1946 decision, the RO denied service 
connection for claimed pains around the heart, chest pains, 
a skin condition and heartburn.  

The VA records dated in May 1948 show that there were 
duplicate claim numbers assigned for the veteran.  One of 
the numbers was canceled and its associated folder was 
consolidated under the veteran's current claim number.  This 
action followed a scheduled appointment for treatment at the 
Newington VA Hospital in March 1948; the appointment, which 
involved a diagnosed hernia, was canceled by the veteran.  

The medical records dated in March 1950, from Lawrence and 
Memorial Associated Hospitals, show the veteran complained 
of having frequent attacks of strep throat.  He underwent 
surgery to remove hypertrophic tonsils and adenoids.  A 
physical examination at that time indicated his lungs were 
clear to auscultation and percussion.  

The VA records dated in March 1956 show that once again 
there were duplicate claim numbers assigned for the veteran.  
One of the numbers was canceled and its associated folder 
consolidated under the veteran's current claim number.  This 
action followed a claim filed by the veteran in relation to 
his admission to the Boston VA Hospital with questionable 
gastrointestinal pathology.  

The medical records dated in February 1991 and March 1991, 
from William Bennett, M.D., reveal a diagnosis of acute and 
chronic bronchitis, probably secondary to chronic 
obstructive pulmonary disease (COPD).  

The medical records dated from February to November 1991, 
from Mid-Maine Medical Center, show the veteran complained 
of chronic bronchitis and a sore throat.  In August 1991, he 
related he had a hoarse throat and cough at night ever since 
he had quit smoking in January 1990.  In September 1991, he 
underwent a direct laryngoscopy with biopsy and excision of 
the right hypopharyngeal.  

The medical records dated from November 1991 to March 1992, 
from Dr. McCann, show treatment for chronic bronchitis.  In 
November 1991, the doctor stated that the veteran described 
symptoms of episodic cough with mucous production, shortness 
of breath, and wheezing, which dated back at least 20 years.  
The doctor noted that the veteran related that his symptoms 
had become progressive and continuous over the last several 
years.  The veteran also related that he had smoked one pack 
of cigarettes per day for many years prior to quitting two 
years ago.  The doctor opined that the veteran's symptoms 
were highly suggestive of obstructive airways disease with 
chronic bronchitis.  

In March 1992, the RO received the veteran's claim of 
service connection for bronchitis, claimed as due to mustard 
gas exposure.  

The private chest X-ray studies and a CT scan of the 
veteran's lungs in April 1992 reveal mild chronic 
interstitial fibrosis.  The medical records dated in April 
and May 1992 from the Redington-Fairview Hospital indicate 
the veteran was treated on several occasions in the 
emergency room for complaints of a chronic cough and was 
diagnosed with bronchitis.  The records note that he had 
quit smoking three and a half years previously.  A chest X-
ray study in May 1992 revealed a probable hiatus hernia.  

In a June 1992 letter, Edward Ringel, M.D., indicated that 
the veteran gave a somewhat "fuddled" history of being 
hoarse in the throat all the time, with complaints of some 
mild dyspnea, and talked a great deal about his mustard gas 
training during World War II.  The veteran reported that he 
had been on and off cigarettes for many years and that he 
really began having difficulty with cough ever since he 
stopped smoking.  

Dr. Ringel indicated that the veteran "very clearly" related 
his smoking cessation to the onset of his cough, and the 
doctor indicated it sounded as though the veteran had a 30- 
to 40-pack a year history of accumulated smoking.  The 
doctor believed that the veteran had chronic bronchitis and 
that his continued smoking had anesthetized his throat 
which, when stopped, enabled his cough to break through.  

In a June 1992 decision, the RO denied service connection 
for bronchitis.  

In July 1992, the RO received the veteran's Notice of 
Disagreement with the decision, in which he claimed he was 
exposed to mustard gas both in basic training (via gas 
chamber) and prior to going overseas while stationed at Fort 
Sill, Oklahoma or Camp Chaffee, Arkansas, from November 1942 
to 1944.  He claimed that, after his exposure, he received 
medical treatment for such conditions as a sore throat.  He 
stated that his long-term throat problems have lasted since 
1942.  

In a July 1992 decision, the RO confirmed its prior decision 
denying service connection for bronchitis.  

In an August 1992 statement, accepted as his Substantive 
Appeal, the veteran asserted that he had previously filed a 
claim of service connection for bronchitis in 1956 in 
Massachusetts, where he said that he was hospitalized at the 
Boston VA with a diagnosis of bronchitis.  He stated that 
his claim number at that time was different than his present 
number and that his medical records from that time could not 
be located.  

The veteran also asserted that, prior to going overseas for 
combat, he went to "gas school to get familiar with all the 
gases."  He claimed that he went through mustard gas and 
afterwards had a very bad sore throat and cough for which he 
received medical treatment.  He noted that his records of 
such treatment are missing.  

In August 1992, VA requested information from the Army 
concerning the veteran's claim of disability from exposure 
to mustard gas during training.  

In an August 1992 response, the U.S. Army Medical Research 
and Development Command at Fort Detrick, Maryland indicated 
that a search yielded no information on the veteran (the 
letter also indicated that it maintained military unit 
records and the medical records of individuals who 
participated in chemical testing during the years 1955 to 
1975).  

In an October 1992 letter to the RO, the U.S. Army Chemical 
and Biological Defense Agency (CBDA) at Aberdeen Proving 
Ground, Maryland indicated it did not maintain medical 
records or old personnel files searchable by individual name 
or service number.  It stated that it had a limited 
capability to find information about some specific mustard 
agent tests or a few training events and that a review of 
these records failed to disclose any pertinent information 
on the veteran.  It also stated it had a few unit histories 
of World War II units, but these were limited to Chemical 
Warfare Service (CWS) organizations.  

In a December 1992 decision, the RO confirmed its prior 
decision denying service connection for bronchitis as 
secondary to exposure to mustard gas.  

The private medical records dated in January 1993 from the 
Redington-Fairview Hospital indicate that the veteran was 
treated in the emergency room for a complaints of a 
nonproductive cough and was diagnosed with acute bronchitis.   

In a February 1993 decision, the RO confirmed its prior 
decision denying service connection for bronchitis.  

The private medical records dated from August 1993 to 
February 1994 from the Redington-Fairview Hospital indicate 
that the veteran was treated in the emergency room for 
complaints of a nonproductive cough.  His diagnoses were 
those of acute bronchitis and pneumonitis.  

In an April 1994 letter to the National Archives and Records 
Administration (NARA), received at the RO in July 1994, the 
veteran's representative requested verification of the 
veteran's participation in mustard gas testing in February 
1945 at Camp Sibert, Alabama.  The representative noted that 
there was a reference in the veteran's service medical 
records that he was specially fitted for a gas mask at the 
station hospital at Camp Chaffee, Arkansas in November 1944.  

The correspondence from VA Central Office (VACO) indicates 
that a list of participants in mustard gas testing was 
furnished by the service departments and that the veteran's 
name did not appear on such list.  (The veteran's claim of 
mustard gas exposure in February 1945 at Camp Sibert was 
noted.)  

In a September 1994 decision, the RO confirmed its prior 
decision denying service connection for bronchitis claimed 
as due to mustard gas exposure.  

The private medical records dated in September 1994 and 
October 1994 from the Redington-Fairview Hospital indicate 
the veteran was treated in the emergency room for a 
complaint of cough and was diagnosed with acute bronchitis.  

In statement dated in October 1994 and received by the RO in 
November 1994, the veteran related that, prior to going 
overseas on February 5, 1945, he was stationed at Camp 
Rucker, Alabama and was sent to "go through gas school" at 
Camp Sibert, Alabama in February 1945.  He described a test 
whereby he was made to go through mustard gas set off in a 
field, entering the field with his mask off and replacing it 
before leaving the field.  

The veteran also asserted he had a bad cough and sore throat 
after such a test and sought medical treatment for 
bronchitis when he returned to Camp Rucker.  He maintained 
he had had bronchitis ever since the mustard gas test.  He 
noted he previously filed a claim of service connection for 
bronchitis in February 1956 and his claim number at that 
time had been different than his current number.  

On a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
and received by the RO in December 1994, the veteran 
reiterated he was a participant in mustard gas testing in 
February 1945 at Camp Sibert.  He inquired why his claim 
number was changed after he initially filed a claim for 
service connection for bronchitis in 1956.  He related that, 
in February 1945, he was driven with his unit to Camp Sibert 
from Camp Rucker in order to "get familiar with all gases."  

The veteran also said that he went through a gas chamber and 
then went outside where he was told to go through mustard 
gas that had been set off in a field.  He said that 
afterwards he turned in all his clothing and was issued new 
clothing.  Upon return to Camp Rucker that same day, he said 
that he sought treatment for burning eyes, sore throat, and 
a bad cough at the base hospital.  He maintained that he has 
had his cough ever since that February 1945 day.  

The veteran further claimed that, at his military separation 
examination, he reported his cough and the doctor diagnosed 
him with bronchitis (he did not know why this was not 
indicated on his separation documents).  Following his 
statements, the veteran drew a diagram of Camp Sibert 
including the field where he claimed that mustard gas was 
used.  

Also, the veteran included copies of articles from American 
Legion Magazine and an administrative record indicating the 
veteran had filed a claim with VA in 1956 (the nature of 
which is not indicated) under a different claim number than 
his present number.  

In a February 1995 statement to the RO, the veteran's 
representative indicated the veteran's desire to locate 
documentation verifying his exposure to mustard gas in 
service.  It was also noted the veteran requested an 
explanation as to why his claim numbers were previously 
changed.  

Enclosed with the statement were copies of records 
reflecting the veteran's efforts to obtain verification 
through the base hospital at Fort Rucker, where he claimed 
he was treated for a bad cough and sore throat after 
exposure to mustard gas.  Also enclosed with the statement 
were duplicates of articles from American Legion Magazine, 
which in part pertained to a final rule about compensation 
for World War II veterans exposed to mustard gas during 
testing (the veteran marked the quoted comments made by the 
VA Secretary at that time stating that the rule gave the 
benefit of the doubt to those veterans involved in mustard 
gas tests but were not able to document it due to the 
confidential nature of the testing).  

On NA Form 13055, Request for Information to Reconstruct 
Medical Data, dated in February 1995, the veteran indicated 
that he was involved in mustard gas testing in February 1945 
prior to going overseas to Europe for combat.  He stated 
that his unit was the medical detachment, 657th Field 
Artillery Battalion and claimed that he received outpatient 
treatment at the base hospital at Fort Rucker, Alabama.  

In May 1995, an aide to the veteran's Senator (Cohen) 
requested that the RO address questions, posed by the 
veteran, about his mustard gas claim and alleged missing 
service records.  (The veteran had written the Senator, 
claiming that he previously filed a claim pertaining to 
mustard gas exposure in 1956 and alleging that many of his 
records went missing after the Boston VA assigned him a new 
claim number.)  

In a June 1995 letter to Senator Cohen, the RO explained how 
duplicate claim numbers had erroneously been established for 
the veteran and were discovered in 1948 and 1956, after 
which the numbers were then canceled and the records filed 
under those erroneous numbers were consolidated into the 
veteran's claims folder under his present claim number.  

In a June 1995 letter to Senator Cohen, the National 
Personnel Records Center (NPRC) in St. Louis, Missouri  
responded to an inquiry, stating that the record needed to 
answer the inquiry (i.e., a request for military personnel 
and medical records including record of exposure to mustard 
gas) was filed in the area that suffered the most damage in 
a fire in 1973.  

The NPRC enclosed copies of the veteran's military personnel 
records and indicated that his outpatient medical records 
were previously loaned to VA.  It noted that VA had 
requested records for the veteran under three different 
numbers.  The NPRC stated that a search was conducted of the 
morning reports and sick reports of the medical detachment, 
657th FA Bn., for January and February 1945, but that no 
entries were located pertaining to the veteran being sick, 
hospitalized, or treated for exposure to mustard gas.  (A 
copy of a morning report dated in December 1945 was 
enclosed, indicating that the veteran was held for an 
assignment.)  

In response to a July 1995 request by an aide to Senator 
Cohen, the RO stated it was unable to conduct an additional 
search for records of the veteran filed under duplicate 
claim numbers because the records contained therein had been 
consolidated under his present claim number and the file 
jackets of those duplicate numbers were destroyed.  

In an August 1995 letter, an aide to Senator Cohen requested 
that the RO address further concerns of the veteran about 
his name not appearing on a list kept at VACO indicating 
participants in mustard gas testing.  

In August 1995, the RO responded by telephone that the list 
was maintained by the VA Advisory Review staff in 
Washington, D.C., and was provided by the Army as part of a 
study conducted by VA's Epidemiology Service (it was noted 
the list presumably contained the names of all Army 
personnel involved in chemical warfare testing).  

In a September 1995 letter, an aide to Senator Cohen 
requested that the RO provide information regarding the 
adjudication of mustard gas claims.  Enclosed with the 
letter was a copy of a VA circular (21-91-7, revised 
September 17, 1992) and a copy of a summary fact sheet 
("ToxFAQs") issued by the U.S. Department of Health and 
Human Services, which address mustard gas and its effects.  

In a September 1995 statement addressed to the Board, the 
veteran described the circumstances of his claimed exposure 
to mustard gas.  He stated that he was issued a new uniform 
following the exposure and told not to discuss the 
involvement in the test to anyone.  He stated that, at his 
military separation examination, he reported his exposure to 
mustard gas and was told he had bronchitis.  He noted that 
he filed a claim with VA in 1956 and asserted the records 
from that claim were lost or destroyed in a 1973 fire at the 
NPRC.  

An October 1995 report of contact form indicates that a 
consultant with VA Compensation and Pension Service called 
the RO to obtain more information regarding the veteran's 
claim in an attempt to verify with Aberdeen Proving Ground 
his claimed exposure to mustard gas.  

In an October 1995 letter to VA, the U.S. Army Chemical and 
Biological Defense Command (CBDCOM) at Aberdeen Proving 
Ground, Maryland informed the VA that it had no 
documentation referring to the veteran by name.  It stated 
that it had no documents recording the daily use of the gas 
chamber at Camp Sibert, which it noted used chlorine and 
tear gas as the chemical agents during training.  It stated 
that the veteran's letter appeared to conform to the 
standard training in the gas chamber used for all soldiers 
during the World War II years.  It noted that gas chamber 
training was not only completed during the basic training 
cycle and was conducted many times prior to shipment 
overseas and at some installations on an annual basis.  

As to the veteran's statements that he had to "go through 
the mustard gas set off in a field," CBDCOM noted that this 
appeared to conform to a standard training exercise used to 
teach soldiers how to identify the odors of war gases in use 
at the time.  It described two gas training exercises, one 
of which appeared to be what the veteran had recalled, 
whereby mustard gas and other gases were detonated and 
trainees were instructed to walk into the cloud, sniffing 
just enough to recognize the odor.  

CBDCOM indicated it could provide no further information 
relating to the veteran's claim and had no documents which 
identified the veteran with those who participated in 
mustard gas testing.  Enclosed with the letter were copies 
of extracts from a 1944 Field Manual describing procedures 
used for gas training.  

In an October 1995 letter to an aide to Senator Cohen, 
CBDCOM at Aberdeen Proving Ground, Maryland indicated that 
it did not maintain personnel records or medical records of 
former military personnel but that the historical division 
did maintain some records of Chemical Warfare Service (CWS) 
units.  

The CBDCOM's letter in the claims file was redacted in 
several places and did not refer to the veteran 
specifically, but evidently the redaction involved a name.  
CBDCOM also furnished some basic information regarding gas 
training, including that during basic training the soldiers 
were processed through a gas chamber and that a common World 
War II training event was a test whereby a mustard agent was 
placed on a small area of skin.  

CBDCOM stated it would be highly improbable to find the name 
or unit of a veteran associated with normal training 
exercises, which was what the veteran in this case appeared 
to be describing.  Enclosed with the letter were copies of 
extracts from a 1944 Field Manual describing procedures used 
for gas training.

In January 1996, the veteran submitted to the RO copies of 
various pages from "History of the Unit Training Center, 
Camp Sibert, Alabama."  In a list of photographic 
illustrations, the veteran highlighted "Decontamination 
following dispersion of live  mustard at Decontamination 
area, CWS [Chemical Warfare Service] UTC [Unit Training 
Center], Camp Sibert, Alabama," which was noted to follow 
page 59.  He also highlighted paragraphs pertaining to the 
use of tear gas and chlorine in gas chambers and a gas 
combat course at the camp.  

At a February 1996 RO hearing, the veteran testified that, 
while stationed at Fort Rucker from September 1944 to 
February 1945, he went with his unit to Camp Sibert to 
undergo special gas training (initially he could not recall 
the exact month but later said it was the day prior to going 
overseas).  He described how he went through the gas chamber 
first and then outside where mustard gas was allegedly set 
off and he had to go through it and put on his gas mask.  He 
said that afterwards he took a shower and was issued new 
clothing, shoes and helmet.  He said that he was thereafter 
unable to eat lunch due to coughing and went to the base 
hospital back at Fort Rucker later that day to receive 
treatment for burning eyes and cough.  

The veteran also said that he continued to have problems 
with cough when he was shipped out to Europe for combat.  He 
said that he mentioned his exposure to mustard gas at his 
separation examination and received a prescription for cough 
medicine.  He said that, as soon as he was discharged from 
the military, he saw a doctor who diagnosed him with 
bronchitis.  He said that he filed a claim with VA in 1956 
for his cough.  He also testified that he smoked cigarettes 
up until 12 or 13 years ago and had worked 15 years for a 
chemical company that manufactured toxic gases such as 
sulfuric acid and chlorine.  

In a March 1996 letter to the RO, the veteran indicated that 
he had submitted documentation that proved Camp Sibert 
conducted live mustard gas testing in secret in 1945.  He 
indicated that participants in such testing might not have 
filed a claim with VA previously because they had been 
instructed not to discuss their involvement in such testing.  
He claimed that he had filed a claim with VA in 1956 related 
to the effects of mustard gas testing.  He cited to various 
letters (contained in the claims file) regarding the search 
for records to verify his claimed exposure to mustard gas 
and highlighted copies of two American Legion Magazine 
articles concerning World War II veterans exposed to mustard 
gas.  

In a May 1996 affidavit, the veteran stated that he was 
exposed to live mustard gas in February 1945 at Camp Sibert 
and had consequently suffered bronchitis ever since then.  

In May 1996 the Board received from an aide to Senator Cohen 
a letter and copies of documents in support of the veteran's 
claim of disability as the result of mustard gas exposure in 
service.  The documents included copies of various pages 
from "History of the Unit Training Center, Camp Sibert, 
Alabama."  

In a February 1997 letter to the veteran, the RO requested 
information regarding his history of tobacco product use.  
In a response received in March 1997, the veteran indicated 
that he did not use tobacco products prior to service, 
stating that he was given cigarettes while in service.  

The veteran also stated that he smoked all the time in the 
service and afterwards until his bronchitis and coughing 
became worse and he sought medical treatment in 1955.  He 
stated that he began smoking again two years later but had 
to quit again when his bronchitis and coughing worsened.  He 
stated that he finally quit about "seventeen" years ago.  

At an August 1997 Board hearing at the RO, the veteran 
testified that he was exposed to mustard gas on February 4, 
1945 at Camp Sibert.  He said that he went through gas 
chamber testing and then outside to a field where he was 
instructed to put on his gas mask while running through what 
he was told was live mustard gas.  He said that he was 
coughing after he exited the mustard gas.  He said that he 
thereafter showered, received new clothing and equipment, 
and tried to eat (he said by that time his bad cough and 
sore throat prevented him from doing so).  

The veteran also said that he returned to his base, Camp 
Rucker, that afternoon and was treated for his bad cough at 
the first-aid station and then the local hospital.  He 
claimed that he still had a bad cough at the time of his 
discharge a year later.  He said that he filed a claim at 
the VA for exposure to mustard gas in about 1956 but that 
his records were not found and were presumably destroyed in 
the 1973 fire at the NPRC.  His wife testified about his 
persistent cough, which she said that he had had since they 
were married in 1947.  

On the day of the hearing, the veteran submitted a letter 
describing his experience of mustard gas exposure and 
alleging he filed a claim for it at the VA in 1956.  

In September 1997, the veteran resubmitted numerous 
duplicate records in support of his mustard gas claim.  

The medical records dated in November 1997 from Maine 
General Medical Center indicate the veteran underwent a 
repeat cystourethroscopy for carcinoma of the bladder.  It 
was noted that he had initially presented in September 1997 
with hematuria and was found to have bladder carcinoma, 
after which he underwent a partial cystectomy in mid-
September.  It was also noted that he had a strong smoking 
history.  In November 1997, he experienced recurrent 
hematuria and was brought in for re-evaluation.  The 
biopsies of the bladder revealed multiple bladder tumors.  
Post-operatively, he experienced bladder obstruction.  

In December 1997, the Board remanded the case to the RO for 
additional evidentiary development.  

In a December 1997 statement to the RO, the veteran 
reiterated his allegation of exposure to mustard gas at Camp 
Sibert on February 4, 1945 and treatment at the base 
hospital at Fort Rucker later that same afternoon.  He 
reiterated that he was a member of the medical detachment of 
the 657th FA Bn.  

The medical records dated from December 1997 to March 1998 
from Maine General Medical Center show treatment for bladder 
cancer.  

In a February 1998 letter to the veteran, the RO requested 
additional information in order to develop his mustard gas 
claim.  In a response dated in February 1998, the veteran 
cited to (and submitted anew) records he had previously 
submitted in relation to efforts to verify his exposure to 
mustard gas in service.  He also referred to treatment of 
bladder cancer.  

In June 1998, the veteran resubmitted numerous duplicate 
records in support of his mustard gas claim.  

In a June 1998 letter, the RO requested NARA to furnish a 
complete copy of "History of the Unit Training Center, Camp 
Sibert, Alabama."  In response, NARA indicated that copies 
of the record would first require payment.  

In June 1998, the RO received the veteran's claim of service 
connection for cancer of the bladder, as due to exposure to 
mustard gas at Camp Sibert on February 4, 1945.  

The medical records dated in June 1998 from Maine General 
Medical Center show treatment for bladder cancer.  

In a July 1998 letter to the Board, the veteran related that 
he was receiving treatment for bladder cancer (he submitted 
duplicate medical records and a fact sheet regarding cancer 
therapy).  He cited to a copy of informational material 
about mustard gas ("ToxFAQs") which he claimed indicated 
that exposure to mustard gas could lead to tumors of the 
bladder.  

A copy of ToxFAQs states that "animal studies have shown 
tumors from exposure to mustard 'gas' in the air" and "[A] 
breakdown product of mustard 'gas' [could] be measured in 
urine, but this chemical [could] also be found in people who 
[had] not been exposed to mustard 'gas.'"  

In October 1998 and December 1998, the veteran requested the 
assistance of his Senator (Snowe) in regard to his mustard 
gas claims.  

In a response dated in February 1999, the RO informed the 
Senator about granting claims on a presumptive basis under 
38 C.F.R. § 3.316 and stated that in the case of the veteran 
it was unable so far to verify that he was exposed to 
mustard gas.  

In April 1999 letters to the RO, Senator Snowe and her aide 
addressed the veteran's mustard gas claim, stating that he 
believed a more lenient policy of acceptance for mustard gas 
claims was in order (he quoted a former VA Secretary in a 
duplicate article of American Legion Magazine, commenting on 
veterans being given the benefit of the doubt in mustard gas 
claims).  

In a response dated in May 1999, the RO stated that the law 
provided for reasonable doubt to be granted in a veteran's 
favor.  

In an August 1999 letter to the Board, the veteran requested 
assistance in regard to his mustard gas claims.  He stated 
that he had previously filed a claim of mustard gas exposure 
in 1956 but that documentation of that was missing.  He 
stated that the RO had all the available documentation in 
which to grant his claims.  He cited to and submitted 
duplicate articles of American Legion Magazine concerning 
veterans exposed to mustard gas during World War II.  
Enclosed with the letter were numerous duplicate records 
already submitted in relation to his claims.  

In September 1999, records entitled "Former Camp Sibert CWS 
Site," obtained via a search on the Internet, were 
associated with the claims file.  The records pertained to 
an engineering evaluation of the disposal of contaminated 
materials at the site.  

In a September 1999 letter to CBDA, the RO again requested 
information to verify the veteran's claim of exposure to 
mustard gas at Camp Sibert.  The RO also requested an 
unredacted copy of an October 1995 letter CBDA sent to 
Senator Cohen's office.  

In September 1999, the RO entered a request for NPRC to 
search for morning reports of the 657th Field Artillery 
Battalion from April 1944 through February 1945.  The 
response was that additional information regarding the 
veteran's unit was required.  

On an October 1999 VA pulmonary examination, the veteran 
related that, while he was stationed at Fort Rucker during 
World War II, his unit was assigned for one day to Camp 
Sibert, where he was placed in a closed room with 
approximately 50 other soldiers and requested to sniff a 
series of vials containing unknown material (he claimed the 
"sniff test" was an attempt to identify the vial contents).  

The veteran related that he was then taken to an open field 
area where he was given a gas mask with some training as to 
its application and then asked to either parade or run 
through an area where a canister had set off some gaseous 
material (the veteran claimed the gas was mustard gas).  He 
reported that, immediately upon his going through the 
haze/fog, he experienced burning and increased lacrimation 
of the eyes and coughing.  

The veteran stated that he was then transported to an area 
where he disrobed, showered, and was provided new clothing.  
He reported that he then returned with his unit to Fort 
Rucker, but that as he continued to have eye and nasal 
irritation and cough he was seen in the dispensary or the 
local emergency room where he was given medicine.  

On the examination, the veteran complained of having a daily 
cough, usually producing clear sputum.  It was noted that he 
was a smoker and had smoked cigarettes prior to his entrance 
into the military.  It was further noted that he continued 
to smoke 1 to 1 1/2 packs up until 10 years ago.  The veteran 
was examined.  A chest X-ray study revealed that his lungs 
were unremarkable, and a pulmonary function test revealed 
mild restriction.  The diagnosis was that of chronic 
bronchitis.  

The VA doctor stated that no information was available to 
determine whether the veteran was exposed to mustard gas, 
but that the veteran by history and physical examination did 
have chronic bronchitis which very well could be associated 
with his long history of cigarette smoking.  By way of 
history, the doctor noted that the veteran did not recall 
any of the other soldiers in service requiring medical 
attention as he did.  

In December 1999, the veteran submitted numerous medical 
records and duplicate records in support of his mustard gas 
claims.  

In December 1999, records concerning mustard gas, its health 
effects, and an assessment of hazardous/toxic waste projects 
at Camp Sibert, obtained via a search on the Internet, were 
associated with the claims file.  

The records indicate Camp Sibert was once used by the "War 
Department" as a chemical warfare service training center, 
equipped with chemical field filling stations, a toxic gas 
yard, and decontamination areas (e.g., for live mustard), 
and continued in operational status until April 1945.   

In a December 1999 decision, the RO denied service 
connection for cancer of the bladder, finding that the 
veteran had not submitted a well-grounded claim.  In January 
2000, the RO notified the veteran of its decision.  

In a January 2000 letter to the veteran, Edward Salmon, 
M.D., of Kennebec County Urology, informed him that a 
pathology specimen revealed that he had papillary 
transitional cell carcinoma of the bladder.  The doctor 
stated that he could not tell him the cause of the disease, 
but indicated that there was a "high relationship" to 
smoking.  

In a March 2000 letter to CBDA, the RO again requested 
information to verify the veteran's claim of exposure to 
mustard gas at Camp Sibert.  The RO also requested an 
unredacted copy of an October 1995 letter that it sent to 
Senator Cohen's office.  

In a March 2000 letter to the veteran, the RO informed him 
of the records it had requested from CBDA and the Army 
(i.e., morning reports).  

In a March 2000 response to the RO, the U.S. Army Soldier 
and Biological Chemical Command indicated that it was 
sending all the information it had relating to the veteran, 
which included copies of letters seeking verification of 
mustard gas exposure and military records (all of which were 
already of record).  

It also stated that there was no unedited copy of the letter 
to Senator Cohen's aide and that the only blacked-out 
information in the redacted letter was the veteran's name.  
It restated that gas chamber training was not conducted with 
mustard gas (as claimed by the veteran at one time) but with 
tear gas and chlorine.  Enclosed with the letter was a 1944 
gas training manual and a copy of the side effects of tear 
gas and chlorine.  

In a March 2000 letter to the RO, an aide to Senator Snowe 
addressed the veteran's mustard gas claims.  

In an April 2000 response, the RO informed the Senator that 
it was still attempting to locate evidence to substantiate 
the veteran's claim of exposure to mustard gas in service.  

In March 2000, the RO entered a request for NPRC to search 
for morning reports of the 657th Field Artillery Battalion 
from April 1944 through February 1945.   

In June 2000, the RO requested the VA's Record Management 
Center (RMC) to expedite its search for information to 
verify the veteran's exposure to mustard gas at Camp Sibert.  

In August 2000, in response to the RO's March 2000 request 
for morning reports, NPRC stated that such reports were 
stored at the company level and that a search could not be 
conducted without the company/unit to which the veteran was 
assigned.  Additional information regarding the veteran's 
unit was required. 

In an August 2000 letter, the RO requested that the veteran 
provide the company and unit name to which he was assigned 
at the time of his alleged mustard gas exposure, in order 
that a search for morning reports may be made.  He did not 
respond.  

In an August 2000 letter to VA's Compensation and Pension 
Service, the RO requested an advisory opinion concerning 
whether exposure to a 5 percent solution of mustard agent in 
chloroform (as described in a 1944 Army field manual for gas 
identification training purposes) met the requirements for 
full body exposure in accordance with 38 C.F.R. § 3.316.  

In a November 2000 letter to the RO, the Director of VA's 
Compensation and Pension Service responded that the RO 
should contact NARA and the Defense Manpower Data Center in 
order to obtain the necessary evidence (i.e., documentation 
of the veteran's exposure to mustard gas in service) 
requested by the Board in its December 1997 Remand.  

The Director stated that he could not furnish an opinion on 
the possibility of considering an inhaled 5 percent solution 
of mustard gas in chloroform as "full body exposure" to 
mustard gas, based on the present record of evidence.  

He stated that, in the event evidence was received showing 
that the veteran was exposed to mustard gas and the exact 
circumstances of his exposure, the claims file should be 
returned for an opinion.  

In a November 2000 record regarding development of the 
veteran's claims, the RO noted that NPRC had previously, in 
June 1995, indicated that a search for morning reports for 
the veteran's unit in January and February 1945 was 
negative.  The RO then requested morning reports for the 
period of October through December 1944 (no more than a 90-
day time frame was permitted).  

The RO also forwarded a request to the Defense Manpower Data 
Center for documentation in support of the veteran's claim 
of mustard gas exposure in service.  

In November 2000, NPRC indicated to the RO that the morning 
reports for the veteran's unit (657th FA Bn, medical 
detachment) were searched for the period of October 1944 
through December 1944 and that no remarks were found 
relating to the veteran's claim of mustard gas exposure.  

In a December 2000 letter to the RO, the Defense Manpower 
Data Center indicated that it maintained a database of 
individuals who may have been exposed during World War II to 
mustard gas and Lewisite during testing programs, 
production, storage, or transportation, and that the 
veteran's name was not located in the database.  

It further indicated it did not maintain World War II 
training records, stating that participation in standard 
chemical warfare defense training was required as a part of 
military training programs during World War II and so 
records were not kept.  It noted that research had not 
indicated a causal relationship between training exercises 
and adverse health conditions.  

Enclosed with the letter was a description of three standard 
training scenarios -- gas mask training, identification of 
chemical warfare agents, and mustard sensitivity test -- 
used in chemical warfare defense training during World War 
II.  

In a December 2000 letter to NARA, the RO requested a 
complete copy of the "History of the Unit Training Center, 
Camp Sibert, Alabama."  

The RO reminded NARA that a new law (VCAA) prohibited 
federal agencies from charging a fee for the requested 
information.  The RO then wrote the veteran, informing him 
of the request to NARA, and he responded by sending copies 
of two pages of the "History" in his possession.  

In a December 2000 letter to the RO, NARA replied that it 
did not locate a list of individuals that underwent training 
at Camp Sibert, Alabama in the "History of the Unit Training 
Center, Camp Sibert, Alabama."  Enclosed with the letter 
were select copies (about 20 pages) that it found to be the 
most relevant to the veteran's claim.  

In January 2001, an aide to Senator Snowe faxed a two page 
VA Fact Sheet, dated in April 1999, pertaining to mustard 
gas exposure, to the RO for inclusion in the veteran's 
claims file.  The fact sheet notes that Camp Sibert, Alabama 
was a site used for testing of mustard gas in chambers or 
field exercises during World War II.  

In a February 2001 letter to the RO, the veteran's 
representative argued in support of the veteran's mustard 
gas claims, citing caselaw and VA regulations and manual 
provisions.  

In an April 2001 letter to NARA, VA's General Counsel on 
behalf of the RO requested a complete copy of the "History 
of the Unit Training Center, Camp Sibert, Alabama," without 
cost to VA (in compliance with VCAA).  

In May 2001, the RO received from NARA a copy of the 
"History of the Unit Training Center, Camp Sibert, Alabama" 
in its entirety.  

In a May 2001 letter to the RO, NARA stated that, as it had 
indicated in previous correspondence, the document did not 
relate or refer to the veteran or his military unit (the 
657th Field Artillery Battalion) and that only a few pages 
tangentially relate to mustard gas training, copies of which 
had already been furnished the RO.  

In a June 2001 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA), with 
explanations about its duty to notify him about his claim, 
its duty to assist him in obtaining evidence for his claim, 
and what the evidence must show to establish entitlement to 
service connection.  

In response, the veteran in June 2001 stated in a letter to 
the RO that he had sent all his records.  

Enclosed with the letter were copies of prescription 
medicine, dated in October 2000, for his respiratory 
problems and a newspaper article, dated in January 1993, 
regarding mustard gas testing during World War II and its 
link to diseases.  

With his June 2001 letter, the veteran also submitted a copy 
of a letter dated in January 2000 in which he appealed the 
RO's December 1999 denial of his claim for service 
connection for bladder cancer (there is no record that the 
RO previously received this apparent Notice of 
Disagreement).  

In his letter, the veteran stated that he had multiple 
bladder tumors and that a breakdown product of mustard gas 
could be measured in urine (he cited a bulletin sheet of 
facts about mustard gas, dated in September 1995).  He added 
that he did not use tobacco products prior to entering the 
service but that he did smoke in service when tobacco 
products were given to him.  

As to frequency of smoking, the veteran noted that he had 
smoked a pack a day in service and following his discharge, 
that he quit when his bronchitis and cough became severe and 
he sought medical treatment in 1955, and that he began 
smoking again after two years before finally quitting when 
his bronchitis and cough intensified.  

In a June 2001 decision, the RO denied service connection 
for cancer of the bladder claimed as due to exposure to 
mustard gas.  

In a June 2001 letter, the RO notified the veteran of the 
decision.  In July 2001, the RO received the veteran's 
Notice of Disagreement with the decision.  

In his September 2001 Substantive Appeal (VA Form 9), the 
veteran reiterated his claim that his bladder cancer and 
bronchitis were caused by exposure to mustard gas at Camp 
Sibert, Alabama.  He asserted that the documents he 
submitted proved Camp Sibert was a mustard gas test site at 
the time he was present and that he had current diagnoses of 
chronic bronchitis and bladder cancer.  

The veteran also asserted that, although there was little 
military documentation concerning mustard gas exposure due 
to the confidential nature of some of the testing, he should 
be given the benefit of the doubt concerning his claims.  

In lieu of a scheduled hearing in December 2001, the veteran 
submitted a statement in November 2001 in support of his two 
claims (he waived his right for the RO to consider the 
statement in the first instance).  He asserted that he had 
been truthful with regard to his allegation of exposure to 
mustard gas in service and had enlisted the aid of senators 
in order to prove such exposure.  

The veteran claimed that he deserved the benefit of the 
doubt with regard to his claim of mustard gas exposure at 
Camp Sibert on February 4, 1945, the day before he went 
overseas.  He claimed that he had suffered for years with 
the effects of mustard gas, as reflected in his medical 
diagnoses.  He stated that doctors had told him that they 
could not state for a fact that mustard gas caused his 
illnesses because he could not prove his exposure to mustard 
gas.  

The veteran claimed that, although doctors had hinted that 
his smoking was perhaps a factor, he was never a heavy 
smoker.  

In a February 2002 memorandum, the Board undertook to 
develop the veteran's claim further, requesting additional 
service personnel records showing dates and places of 
assignment for the veteran during the period of January 1945 
through February 1945, and conducting a further search to 
ascertain whether Camp Sibert, Alabama in early February 
1945 served as a site where field training exercises using 
mustard gas were conducted as part of standard chemical 
warfare training for soldiers (and not just as a site for 
specialized training for chemical warfare units).  

In August 2002, the Board received, through his Senator 
(Snowe), a letter of the veteran indicating that he was in 
poor health.  He further indicated that he knew that there 
was no clear documentation of him specifically being exposed 
to mustard gas in service, but that he was a truthful man 
and was exposed as claimed.  

In September 2002, NPRC indicated that all available 
documents pertaining to the veteran in 1945 had been copied 
and mailed.  (Duplicative service personnel records were 
received.)  

In September 2002, the historical research and response team 
of the U.S. Army Soldier and Biological Chemical Command, 
formerly the CBDCOM, indicated in a letter that it had 
previously supplied all information available to VA 
regarding the alleged exposure of the veteran to mustard 
agent.  

With respect to the question asked related to Camp Sibert 
being a testing site for mustard agent during World War II, 
it indicated that the answer was "yes" and that some mustard 
gas testing did occur at Camp Sibert "[O]nly during 1943-
1944."  

It was noted that this did not support the claim of mustard 
agent testing for the veteran, whose documentation stated 
that it was in February 1945.  

It was also added that, as stated in previous 
correspondence, gas chamber training did not use mustard 
agent.  It concluded by stating that all information related 
to possible training exercises using mustard agent had 
previously been supplied, and that it did not have records 
on individual soldier training.  

Also in September 2002, the Defense Manpower Data Center 
responded to a Board request for additional information 
concerning mustard gas training at Camp Sibert by submitting 
copies of duplicative letters and documentation already 
contained in the claims file.  

In a September 2002 letter, the Board informed the veteran 
of the additional documentation obtained (i.e., service 
personnel records and documentation from the U.S. Army 
Soldier and Biological Chemical Command).  He was given an 
opportunity to submit additional evidence or argument in 
response to this evidence.  

In October 2002, the Board received a letter from the 
veteran, in which he reasserted his claim of exposure to 
mustard gas at Camp Sibert on February 4, 1945.  With the 
letter, he enclosed copies of records already contained in 
the claims file.  



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The veteran claims that he is entitled to service connection 
for bronchitis and bladder cancer secondary to claimed 
exposure to mustard gas.  The claims file shows that through 
its discussions in the Rating Decisions, Statements of the 
Case, and Supplemental Statements of the Case, the RO has 
notified him of the evidence needed to substantiate his 
claims.  

In a June 2001 letter, the RO informed the veteran about 
VA's duties under VCAA and what the evidence must show in 
order to establish service connection for the disabilities 
at issue.  

In a July 2001 Supplemental Statement of the Case on the 
bronchitis claim, and in an August 2001 Statement of the 
Case on the bladder cancer claim, the RO considered the VCAA 
provisions in light of the present case.  

The veteran has furnished some private medical records and 
authorized the release of medical treatment records from 
other medical providers from whom the RO has requested and 
received medical records or statements regarding the claimed 
disabilities in issue.  

Additionally, the RO has afforded the veteran the 
opportunity for hearings (in 1996, 1997, and 2001, the last 
of which he canceled), and provided him with a VA 
examination (in 1999).  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is 
required to comply with the duty to assist.  38 U.S.C.A. § 
5103A (West Supp. 2002). 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2002).  

Service connection may not be established for any of the 
aforementioned conditions if the claimed condition is due to 
the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316 (2002).  

Therefore, for veterans exposed to mustard gas with a 
condition listed in 38 C.F.R. § 3.316, the veteran must 
prove in-service exposure and a diagnosis of a current 
disability, but the veteran is relieved of the burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  That is, a nexus is 
presumed if the other conditions are met.  38 C.F.R. § 
3.316; see Pearlman v. West, 11 Vet. App. 443 (1998).  

Nevertheless, if the criteria for presumptive service 
connection under the provisions of 38 C.F.R. § 3.316 are not 
met, a veteran is not precluded from establishing service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to prevail on a direct basis, the veteran would 
have to provide competent medical evidence which relates his 
current disorder to mustard gas exposure during his period 
of active service.  

Therefore, the determinative issues presented by the present 
claims are (1) whether the veteran had full body exposure to 
mustard gas during service; (2) whether he has any of the 
current disorders subject to the presumption, and if not; 
(3) whether he has any non-presumptive disability related by 
medical evidence to exposure to mustard gas during service.  

As noted hereinabove, the veteran maintains that he has 
chronic bronchitis and bladder cancer which are the result 
of mustard gas exposure during active service.  

There is clear medical evidence in the record that he has a 
current diagnosis of chronic bronchitis, which is subject to 
the presumptive regulation of 38 C.F.R. § 3.316, and a 
current diagnosis of bladder cancer, which is not subject to 
38 C.F.R. § 3.316.  

Thus, to establish service connection for chronic bronchitis 
the veteran must show full body exposure to mustard gas 
during service.  However, to establish service connection 
for bladder cancer, a non-presumptive disability under 
38 C.F.R. § 3.316, he must show by competent medical 
evidence that the disability is directly related to exposure 
to mustard gas during service.  

It is noted that bladder cancer is subject to the 
presumptive regulations of 38 C.F.R. §§ 3.307 and 3.309; 
however, there is no medical evidence that his bladder 
cancer was manifest within the year after active service.  

Next, the Board must determine whether the veteran had full 
body exposure to mustard gas during service.  

The veteran steadfastly maintains that he was exposed to 
mustard gas as part of a field training exercise on February 
4, 1945 at Camp Sibert, Alabama (in early statements, which 
he subsequently revised, he claimed that the mustard gas 
exposure took place at other sites between 1942 and 1944).  

The veteran states that he was treated later in the 
afternoon of February 4 at the base hospital at Camp Rucker 
(later known as Fort Rucker), Alabama, for symptoms of 
burning eyes, sore throat and cough, and that he was sent 
overseas on the following day.  His assertions, in the form 
of statements, letters, and testimony, include claims of 
full body exposure to mustard gas leading to the development 
of chronic bronchitis and bladder cancer.  

The Board understands that the nature of some chemical 
warfare testing during World War II was secret, so that 
development of evidence regarding exposure during testing 
might often be difficult.  

However, VA's Adjudication Procedure Manual, M21-1, Part 3, 
Chapter 5, Subchapter II, Section 5.18 provides information 
concerning the development of claims involving allegations 
of exposure to mustard gas and Lewisite during active 
service.  

Section 5.18 f provides instructions on the development of 
evidence of exposure to chemical weapons agents for Army 
veterans, stating that for testing of Army personnel, 
development should be conducted with the Army Branch at the 
National Personnel Records Center (NPRC) in St. Louis and 
the Army Chemical and Biological Defense Agency (CBDA).  
M21-1, Part 3, Chapter 5, Subchapter II, Section 5.18 e 
(April 30, 1999 Change 74).  

The Manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point at the VA Central 
Office Rating Procedures Staff where the RO can search to 
ascertain if the veteran's name appears on any of the lists.  
M21-1, Part 3, Chapter 5, Subchapter II, Section 5.18 c 
(April 30, 1999 Change 74).  

VA has checked all of these available sources in an attempt 
to verify the veteran's allegations of exposure to mustard 
gas during military service.  

The RO has complied with the development procedures.  The RO 
has obtained the veteran's service medical records.  These 
records contain no indication that he was subject to any 
type of exposure to mustard, Lewisite, duracite, or chlorine 
gas during active service.  

Moreover, his February 1946 separation examination report 
reveals that his respiratory system was normal and that his 
chest X-ray study was negative.  The veteran's claim that he 
was diagnosed with bronchitis on his separation examination 
is not corroborated by the service records.  

The RO has also requested the NPRC to search for 
documentation, such as morning reports, showing the 
veteran's exposure to mustard gas, and a negative reply was 
received.  

The RO contacted the CBDA, CBDCOM, the Defense Manpower Data 
Center, and NARA, and all were unable to locate any 
documents pertaining to the veteran.  The veteran's name 
does not appear on any VA lists of service department 
personnel who were subjected to chemical weapons testing.  

It is noted that, for purposes of submitting a claim 
relating to exposure to toxic gases under 38 C.F.R. § 3.316, 
the Court has held that lay evidence of in-service exposure 
must initially be assumed as true.  

The Court also held, however, that whether the veteran meets 
the requirements of this regulation, including whether the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  

The Board, therefore, must consider the credibility of the 
veteran's testimony in light of all the evidence in the 
file.  See Pearlman, supra.

The Board notes that the veteran is competent to testify as 
to the occurrence of an injury, such as exposure to gas.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Court has also held that, in reviewing a veteran's claim 
for VA benefits, the Board must analyze the credibility and 
probative value of lay evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The veteran's statements and testimony, while probative (see 
Pearlman, supra) are not sufficient in this instance for the 
Board to find that he was exposed during service to mustard 
gas, such that it contributed to or otherwise caused his 
chronic bronchitis and bladder cancer.  

The veteran in this regard alleges no special extenuating 
circumstances requiring confidentiality related to the 
mustard gas training which would account for the lack of 
documentation or report of such training in this instance, 
nor does he indicate that he had full body exposure in the 
sense that he noted only the absence of a mask while going 
through a field into which mustard gas was allegedly used.  

Moreover, a review of the entire record reveals no objective 
evidence corroborating the veteran's claims of exposure to 
mustard gas.  As CBDCOM personnel point out, the description 
provided by the veteran was actually consistent with 
standard gas training used to teach soldiers how to identify 
the odors of war gases and chemical agent protection.  It is 
also significant that the veteran was sent overseas the day 
following his alleged exposure to mustard gas, which 
strongly argues that he underwent standard training if it is 
assumed he was at Camp Sibert.  

A thorough search for records of gas exposure was conducted 
with the RO requesting records from NPRC, CBDA, CBDCOM, 
NARA, and the Defense Manpower Data Center.  

The Board, too, undertook to obtain any additional 
documentation from the U.S. Army Soldier and Biological 
Chemical Command (formerly CBDCOM) and the Defense Manpower 
Data Center, in regard to field training exercises using 
mustard gas as part of standard chemical warfare training 
for soldiers at Camp Sibert, Alabama in early February 1945.  

The records obtained from the extensive search do not show 
that the veteran, or his military unit, was exposed to 
mustard gas as claimed.  

In that regard, it is noted that the U.S. Army Soldier and 
Biological Chemical Command indicated in September 2002 that 
mustard gas was used at Camp Sibert only during 1943 and 
1944, and not during 1945 as asserted by the veteran.  

Further, the service medical records are devoid of any 
complaint, diagnosis, or treatment for mustard gas exposure 
or any related ailment.  

Thus, the Board finds the probative weight of the veteran's 
statements concerning exposure to mustard gas are outweighed 
by the complete lack of documentation of record in regard to 
his contentions.  

The Board further finds that the greater weight of evidence 
is against exposure to mustard gas in service, and that 
therefore the veteran did not receive full-body exposure to 
a vesicant agent, including nitrogen, sulfur mustard or 
Lewisite, while in service.  

In light of the foregoing finding that the veteran was not 
exposed to mustard gas during active service, the Board 
concludes that the preponderance of the evidence is against 
the claims of service connection for chronic bronchitis and 
bladder cancer as a result of exposure to mustard gas in 
service, on either a presumptive basis under 38 C.F.R. § 
3.316 or a direct basis (see Combee, supra).  

It is further noted that, under 38 C.F.R. § 3.316, service 
connection will not be established if there is affirmative 
evidence that a non-service-related supervening condition or 
event is the cause of the claimed condition.  

In this case, the medical evidence shows that the veteran 
was a long-term cigarette smoker and finally quit smoking in 
1990.  The medical records, such as the 1999 VA examination 
report and Dr. Salmon's January 2000 letter, show that the 
veteran's smoking was a contributory, if not probable, cause 
for his chronic bronchitis (and bladder cancer, but such is 
not a listed condition in 38 C.F.R. § 3.316).  

As a result, the preponderance of the evidence is against 
the claim for service connection for chronic bronchitis on a 
presumptive basis under 38 C.F.R. § 3.316.  

In sum, a careful and comprehensive review of the file has 
been undertaken.  Such review shows no evidence that the 
veteran was treated for or had a diagnosis of either 
bronchitis or bladder cancer in service.  

The record also shows that he was initially diagnosed with 
and treated for bronchitis in 1991 and for bladder cancer in 
1997, and there is no medical evidence relating such current 
conditions to exposure to mustard gas or otherwise to his 
period of service.  

The evidence merely reflects the veteran's current medical 
conditions, and there is no indication that the onset of his 
bronchitis and bladder cancer was during his period of 
service.  On this record, the Board cannot find that the 
veteran has chronic bronchitis and bladder cancer that were 
incurred in or aggravated by his period of military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Moreover, as noted hereinabove, 38 C.F.R. § 3.316 provides 
that service connection for chronic bronchitis (no 
provisions are made for bladder cancer under the regulation) 
may be established on a presumptive basis if the veteran had 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
and subsequently develops the condition.  

There is no objective evidence that the veteran was exposed 
to mustard gas in service, and the medical evidence 
indicates smoking as the probable cause for his condition.  

The veteran has submitted numerous documents in support of 
his claims for service connection, including articles from 
American Legion Magazine and informational materials 
concerning mustard gas and its side effects.  

Also, documents were obtained via the Internet regarding 
Camp Sibert as a chemical testing site.  This evidence is 
not probative as to the question of whether the veteran, 
himself, was exposed to mustard gas during service.  

Notwithstanding the medical and other records in the claims 
file, the veteran has furnished statements and provided 
testimony at hearings, wherein he claims that his bronchitis 
and bladder cancer are attributable to mustard gas exposure 
during service.  However, without even addressing the issue 
of whether he was in fact exposed to mustard gas, the 
veteran, being a layman, has no expertise to give an opinion 
as to such questions of medical diagnosis or causation.  
Espiritu, supra.  

In view of the foregoing, the Board concludes that the 
weight of the evidence demonstrates that the veteran's 
current disabilities of chronic bronchitis and bladder 
cancer were manifested many years after his separation from 
service and were not the result of claimed mustard gas 
exposure during his period of service.  In short, his 
disabilities were not incurred in or aggravated by service, 
nor are his disabilities presumed to have been incurred in 
service.  

As the preponderance of the evidence is against the claims 
for service connection for bronchitis and cancer of the 
bladder, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

As discussed, the Board is well aware of the recent changes 
in law with regard to VA's duty to assist veterans, 
including scheduling medical examinations, obtaining medical 
opinions, and the necessity of securing such pertinent 
military and non-military records as may substantiate a 
veteran's claim.  

In this case, as noted, the veteran has not provided 
evidence that his bronchitis and bladder cancer are 
associated with exposure to mustard gas, and it is clear 
that he has been well aware of the need for such evidence to 
support his claims.  

Moreover, the RO has sought through a variety of sources, 
but to no avail, verification of the veteran's claimed 
exposure to mustard gas during active service.  Thus, the 
statutory requirements in the VCAA have been fully satisfied 
by the notice provided and by the development action 
undertaken by the RO.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims based on exposure to mustard gas.  Such evidence 
would need to show, through competent medical evidence, a 
current disability and that such disability resulted from a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  



ORDER

Service connection for bronchitis claimed as due to exposure 
to mustard gas is denied.  

Service connection for cancer of the bladder claimed as due 
to exposure to mustard gas is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

